Citation Nr: 1213411	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  11-23 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to basic eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to December 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Muskogee, Oklahoma.  

The Board notes that in the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, received in September 2011, the Veteran indicated that he wanted to have a hearing before the Board via videoconference. The Veteran was scheduled for a videoconference hearing on April 2, 2012.  However, the record reflects that that the Veteran subsequently cancelled his hearing request.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2011).  


FINDING OF FACT

On April 2, 2012, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that he wanted to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  

On April 2, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran indicating that he would like to withdraw his appeal regarding entitlement to basic eligibility for educational assistance under the Montgomery GI Bill.  The Board finds the Veteran has withdrawn his claim currently on appeal, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER


The appeal as to entitlement to basic eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill), is dismissed.  



____________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


